Citation Nr: 0705527	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-38 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the right knee (secondary to gunshot 
wound), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a gunshot 
wound to the right leg, involving Muscle Group (MG) XI, 
currently evaluated as 20 percent disabling.

3.   Entitlement to an increased evaluation for right lower 
extremity neuropathy (secondary to gunshot wound), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946.


FINDINGS OF FACT

1.  The Board entered a decision on November 14, 2006, 
holding that an increased evaluation for right knee DJD was 
not warranted, and which remanded the issues of increased 
evaluations for gunshot wound residuals to the right leg and 
for right extremity neuropathy for additional evidentiary 
development.

2.  Previous to the issuance of the Board's decision, but 
unknown to the Board, the veteran died on August [redacted], 2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board had no 
jurisdiction on November 14, 2006, to decide the issues of 
increased evaluations for DJD of the right knee, gunshot 
wound residuals of the right leg, and right lower extremity 
neuropathy.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 14, 2006, decision, the Board held that an 
increased evaluation for right knee DJD was not warranted, 
and which remanded the issues of increased evaluations for 
gunshot wound residuals to the right leg and for right 
extremity neuropathy for additional evidentiary development.

Unfortunately, the veteran died during the pendency of the 
appeal, but the Board did not learn of his death until 
January 8, 2007, almost two months after the decision of the 
Board on November 14, 2006.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  The veteran's appeal became moot by virtue of his 
death, and the Board, therefore, lacked jurisdiction to issue 
the November 14, 2006, decision.  

In a separate order following this vacatur of the November 
14, 2006, decision, the Board will dismiss the appeal of the 
veteran's claims.

This order to vacate the Board's November 14, 2006, decision 
does not preclude any derivative claim that may be brought by 
a survivor of the veteran.  38 C.F.R. § 20.1106 (2006).


ORDER

The Board's November 14, 2006, decision holding that an 
increased evaluation for right knee DJD was not warranted, 
and which remanded the issues of increased evaluations for 
gunshot wound residuals to the right leg and for right 
extremity neuropathy for additional evidentiary development, 
is hereby vacated.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


